             Case 1:14-cv-01735-SAB Document 126 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     LESLIE LARAY CRAWFORD,                          Case No. 1:14-cv-01735-SAB
11
                   Plaintiff,                        ORDER GRANTING WITHDRAWAL OF
12                                                   BRIAN T. DUNN AND MEGAN
            v.                                       GYONGYOS AS ATTORNEYS FOR
13                                                   PLAINTIFF AND DIRECTING CLERK OF
     CITY OF BAKERSFIELD, et al.,                    COURT TO TERMINATE BRIAN T. DUNN
14                                                   AND MEGAN GYONGYOS AS
                   Defendants.                       ATTORNEYS OF RECORD
15
                                                     (ECF No. 123)
16

17          On October 29, 2020, a notice of dissociation of Brian T. Dunn and Megan Gyongyos as

18 counsel for Plaintiff Leslie Laray Crawford was filed. (ECF No. 123.) Attorney Benjamin Jared

19 Meiselas remains as counsel of record.
20          Accordingly, IT IS HEREBY ORDERED that the request to withdraw Brian T. Dunn and

21 Megan Gyongyos as counsel is GRANTED and the Clerk of the Court is DIRECTED to

22 terminate Brian T. Dunn and Megan Gyongyos as attorneys for Plaintiff Leslie Laray Crawford.

23
     IT IS SO ORDERED.
24

25 Dated:     October 30, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                 1
